DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment to the claims, filed on March 10, 2021, is acknowledged. Amendment is denied entry in part. Applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR § 1.116) or reinstate previously canceled claims. Amended claims 15 and 21 have been entered due to examiner's indication of allowable subject matter, which satisfies 37 CFR § 1.116(b)(1). Regarding newly added claim 22, the claim does not satisfy any conditions set forth in 37 CFR § 1.116 to be admitted. Therefore, the amendment filed after a Final Rejection Office Action has not been entered fully. See M.P.E.P. § 714.13(II).

Response to Arguments/Remarks
Applicant's response filed on March 10, 2021 is acknowledged and is answered as follows. 
Applicant’s remarks, see pg. 7, with respect to claim rejections of 15 - 19 have been fully considered and are persuasive.  Therefore, the claim rejections have been rendered moot. 
Applicant's remarks, see pp. 7 and 8, regarding claim 22 is acknowledged. The examiner does not intend to acquiesce to applicant’s remarks because they touch on the merits of the newly amended claim for which was not entered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818


/Hoang-Quan Ho/
Primary Examiner, Art Unit 2818